Citation Nr: 1403780	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  04-07 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gallbladder disability, to include as secondary to appendicitis with peritonitis and gangrene.

2.  Entitlement to service connection for polyps of the colon, claimed as colonoscopy, to include as secondary to appendicitis with peritonitis and gangrene.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active duty service from February 1958 to August 1958 and from  October 1961 to August 1962.

This appeal initially came to the Board of Veterans' Appeals (Board) from a February 2003 rating decision.  In November 2012, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In September 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  It is noted that the JMR took no issue with the Board's denial of service connection for residuals of cardiac bypass surgery, and that issue is therefore no longer on appeal.

In November 2004, the Veteran testified at a hearing before an Acting Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the acting judge who conducted that hearing has since left the Board.  The Veteran was offered the opportunity for a new hearing, but in September 2008 correspondence, the Veteran waived his right to an additional hearing.  

The Board previously remanded this matter on several occasions, and there has been substantial compliance with all of the remand directives.  Of note, the JMR voiced no objection to such a conclusion and did not suggest that any additional evidence was outstanding.  Thus, because the Board's orders were fully complied with, there is no prejudice to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Veteran was previously represented by a private attorney.  However, in January  2014, he informed VA that he was no longer represented by the attorney and would like to represent himself in his appeal.  As such, the Veteran is proceeding pro se.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A gallbladder disability is not related to the Veteran's military service.

2.  Colon polyps are not related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  A gallbladder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Colon polyps were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Additionally, service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.
Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  

As was discussed in the introduction, the Board previously denied the two issues on appeal here.  The Veteran appealed those decisions to the Court and the Board decision was vacated and remanded for action consistent with a JMR.

The basis of the JMR was that the Board had not specifically addressed whether the Veteran's gallbladder disability and colon polyps were due to the gangrene that was a component of the appendicitis he experienced in service.  It was noted that the Veteran asserted that his gallbladder condition and colon polyps were related to the appendicitis, peritonitis, and gangrene that was treated during service. 

The JMR noted that a VA examiner in July 2006 had opined that neither the Veteran's gallbladder condition nor his colon polyps were secondary to his appendicitis or peritonitis, and found that the Board had focused its decision on appendicitis with peritonitis, but never specifically discussed or addressed whether the Veteran's gallbladder condition or colon polyps were related to his treatment in service for gangrene.  

Of note, the JMR did not take issue with the Board's conclusions that neither the Veteran's gallbladder condition, nor his colonic polyps, was secondary to either his appendicitis or peritonitis.  

The JMR also directed the Board to consider whether an additional VA examination was warranted.  Of note, the JMR did not order the Board to obtain an additional examination or medical opinion; rather, the Board was directed to consider whether one was necessary.  Having reviewed the evidence of record once again, the Board ultimately concludes that an additional VA examination is not necessary (this conclusion is explained in the duty to assist section of this decision). 

The Board will now turn to the question that the JMR directed it to answer: whether the Veteran's gallbladder disability and/or colonic polyps are a residual of the gangrene that he was treated for in service?

There is no dispute that the Veteran experienced gangrene during service.  However, service connection requires more than just an in-service injury or illness.  Rather, the in-service illness must cause a permanent disability.  Here, as will be discussed, there is no competent evidence of such causation.

In October 2002, the Veteran filed a claim seeking service connection for colonoscopy and a gallbladder removal, and appendicitis with peritonitis infection.  He reported having been treated for his gallbladder in 1999 and for a colonoscopy in May 1995 and March 2002.

The Veteran has not alleged that he experienced any gallbladder problems or colon polyps in service or in the years following service.  Rather, the crux of his claim appears to be the fact that a medical professional reportedly told him in service that his appendicitis and peritonitis might cause health problems later in life.  He has articulated this argument in several written statements and at his Board hearing in November 2004.  However, even if it is accepted that the Veteran was told that his infection in service could result in future health problems, such a statement does not actually establish that the Veteran's appendicitis and peritonitis did cause any current disability, or that the gangrene that was treated in the 1960s directly led to any subsequent disability.  

Instead, the evidence of record shows that the Veteran experienced gangrene in service, that it resolved with treatment without any residuals, and that he eventually experienced several health issues decades later.

It is important to note at this juncture that the Veteran has not supplied any medical evidence to support his contention or to even suggest the possibility of a relationship between the gangrene he was treated for in service and any current health impairment.  That is, no opinion from any medical professional is of record even suggesting that gangrene caused any current disability and the Veteran has not alleged that any medical professional has told him such is the case.  

In one private treatment record from 1981, the medical professional wrote that the Veteran had a past history of appendicitis which was complicated by peritonitis, which had presented with a mucoid discharge with bowel movements, but the Veteran denied any reoccurrence of such symptoms since the condition had cleared.  As such, this statement appears to merely record the Veteran's past medical history and does not suggest any link between gangrene and a current disability. 

In correspondence dated in April 2011, the Veteran's attorney at that time noted that Dr. Chahin's chart showed a history of ruptured appendix with peritonitis that occurred while the Veteran was in service.  In that letter, the Veteran's attorney emphasized that a May 2006 treatment record noted that the appendix was gangrenous, and the Veteran currently suffers from diverticulitis of the sigmoid colon.  

The Board has reviewed the treatment note dated in May 2006.  Under the section on past medical history, in pertinent part, it was stated:

History of ruptured appendix with peritonitis when he was in the Army, subsequently had appendectomy.  Reports he actually required three surgeries because of the recurrent infection, peritonitis, etc.  He did have a gangrenous appendix.  Normal colonoscopy on 04/11/06 by Dr. Rahmi revealing mild diverticulosis of the sigmoid colon but otherwise unremarkable.

It appears that attorney was implying that because the doctor noted the Veteran's history of appendicitis with gangrene and also noted the findings of diverticulosis, that he was somehow linking the two conditions together.  The Board has closely reviewed this record and sees no reasonable interpretation which would lead to that conclusion.  The physician did not suggest that the Veteran's current diverticulitis is in any way related to a ruptured appendix with peritonitis and gangrene.  It is noted that the JMR voiced no objection to such a conclusion.  As such, this document also fails to suggest any relationship between the gangrene the Veteran was treated for in service and a current condition.

The Veteran has submitted a number of printed documents from medical websites which describe and define colon polyps and gallbladder problems; and the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

However, in the present case, not only is the internet information not accompanied by the opinion of any medical expert, but the information fails to in any way associate colon polyps or gallbladder problems with a gangrene infection years earlier.  

If anything, the internet research tends to refute the Veteran's claim his gangrene caused either gallbladder problems or colon polyps.  For example, one article indicates that the biggest risk factor for developing polyps is being over 50 years of age.  Moreover, it adds that cancer syndromes that run in families can increase the risk of polyps occurring at a younger age, which could be relevant in that the Veteran has an extensive family history of colon cancer that is well-documented in the record.  The Board is not attempting to draw any medical conclusions here, but rather is pointing out that the evidence submitted by the Veteran simply does not make service connection any more likely.

It is not disputed that the Veteran experienced a ruptured appendix in service that led to peritoneal infection and gangrene.  Service treatment records show that the Veteran was hospitalized with abdominal pain and vomiting in February 1962.  He was diagnosed with acute appendicitis with gangrene and perforation, and he underwent an appendectomy.  The Veteran developed a fever on the fourth postoperative day, and examination revealed a pelvic abscess.  The abscess was drained, and the Veteran was treated with penicillin and streptomycin.  He was placed on a two-week convalescent leave, and records show that when he returned the wound was completely healed and a rectal examination revealed only a slight amount of induration.  As such, the service treatment records appear to show that the gangrene was treated and that it resolved.

Following service, there is no indication of any residuals from the in-service appendicitis with peritonitis and gangrene.  Several private treatment records mention a history of gangrene, peritonitis, and appendicitis, but no treatment records suggest any current residual health impairment as a result. 

Service treatment records also fail to show any diagnosis of or treatment for any gallbladder problems or of colon polyps.  In fact, the service treatment records show a normal clinical evaluation of the anus and rectum at both enlistment in October 1957 and at separation in June 1958.  Normal findings were also noted on the November 1961 reenlistment examination and the June 1962 separation physical, and there was no diagnosis or complaint of colon polyps noted or any allegation of gallbladder problems.  

Following service, the first gallbladder problems were not diagnosed until approximately August 1999 when he was diagnosed with symptomatic cholelithiasis and underwent cholecystectomy.  Colon polyps were also not shown for decades after service, being first diagnosed by a colonoscopy in March 1992.  As such, multiple decades passed between the Veteran's in-service gangrene and the current conditions for which he is seeking service connection, which is considered to be a factor that weighs against this claim, especially given the fact that the Veteran did seek medical treatment during those intervening years for conditions other than colon polyps and gallbladder problems.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Given the lack of any symptoms of a gallbladder disability or colon polyps for many years after service, competent and credible evidence is necessary to establish a nexus between the current disabilities and the episode of gangrene in service.

The Veteran's contention is that he has current residual disabilities from the gangrene he experienced in service.  However, while he, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion, such as linking a gallbladder condition or colon polyps to an episode of gangrene decades earlier.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran disagrees with the Board's conclusion that his gallbladder condition and colon polyps neither began during, nor were otherwise caused by, his military service to include as a residual result of the gangrene that was treated therein, he is not considered competent (meaning qualified) to establish such a medical proposition.  As such, his opinion is insufficient to provide the requisite nexus in this case.

As noted, no private medical professional has even suggested the possibility of a relationship between the Veteran's gangrene that was treated in service and either a gallbladder condition or colon polyps.

The Veteran was provided with a VA examination in July 2006, but the VA examiner also failed to provide the requisite nexus.  The examiner reviewed the Veteran's claims file, noting his in-service treatment of gangrene, peritonitis, and appendicitis.  The examiner also made note of the Veteran's family history of colon cancer and his numerous colonoscopies beginning in his late 40s or early 50s with the removal of several polyps removed during the first colonoscopy.  The examiner diagnosed colonic polyps, and clearly recorded the fact that the Veteran believed that his colonic polyps were secondary to his appendicitis with peritonitis and gangrene.  However, the examiner explained that, according to the literature, colon polyps are very common in adults, noting that some experts believed that a high fat, low fiber diet could predispose an individual to polyps.  The examiner also indicated that there was thought to be a genetic risk of developing polyps, and explained that the biggest risk factor for developing polyps is being over age 50.  The examiner stated that there was no evidence in the literature linking appendicitis or peritonitis to polyps found on colonoscopy.  Thus, he opined that it is not at all likely that the Veteran's colon polyps are secondary to appendicitis or peritonitis.  
With regard to the gallbladder disability, the Veteran informed the examiner that he had been diagnosed with gallbladder disease in 1999, but was unable to recall the preceding symptoms.  The examiner noted the Veteran's contention that all of his problems were related to his gallbladder and his appendectomy.  The examiner diagnosed cholecystitis and cholelithiasis with a resulting cholecystectomy.  Again, the examiner noted that the Veteran believed that his gallbladder disease was secondary to his appendicitis with peritonitis and gangrene.  However, the examiner explained that gallstones form when the liquid bile hardens and changes to hard pieces of stone-like material which can block the common bile duct, causing nausea, vomiting or a gallbladder attack.  The examiner added that a major risk for gallbladder disease is obesity (and the Veteran is noted throughout the claims file to be obese), and that other risk factors were ethnicity, gender, age, cholesterol-lowering drugs, diabetes, rapid weight loss and fasting.  The examiner found no evidence in the literature linking gallbladder disease to appendicitis or peritonitis.  The examiner opined that it is thus not likely at all that the Veteran's cholecystitis and cholelithiasis and gallbladder disease were secondary to his appendicitis or peritonitis.  

While the examiner did not specifically mention gangrene with regard to his final etiology opinion, it is clear from a plain reading of the examination report that the examiner does not believe that the Veteran's gangrene caused any colon polyps or gallbladder disability.  

First, the examiner was clearly aware of the Veteran's contention that gangrene contributed to his colon polyps and gallbladder disability, as he recorded such contentions in the examination report.  Yet, the examiner never endorsed such a contention, and the entirety of the opinion portion of the examination report is directed at refuting the Veteran's contentions. 

Second, the examiner's examination instructions directed him to identify any residual from the in-service treatment (which would logically include treatment of gangrene), but he did not find any current disability related to such treatment.  

Third, the examiner listed numerous risk factors for gallbladder problems and for colon polyps in the examination report, but none of the factors included gangrene.

As such, this medical opinion also fails to provide the requisite nexus between gangrene and either gallbladder problems or colon polyps.

As described, there is no competent evidence even suggesting a link between the appendicitis with peritonitis and gangrene, which was treated in service, and either a current gallbladder disability or colon polyps.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim was previously remanded to provide VCAA notice.  This was done.  The Board subsequently found that VA's duty to notify had been satisfied, and neither the Veteran, nor his former representative, disagreed with such a conclusion in the JMR; nor was there any alleged, or demonstrated, prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment either for colon polyps or for a gallbladder disability.  

Additionally, the Veteran testified at a hearing before the Board.  As noted, the Acting Veterans Law Judge who had conducted his hearing left the Board before a final decision could be reached.  However, the Veteran was offered the opportunity to testify at a second hearing, but he declined.  Given his decision to decline a second hearing, there can be no argument raised as to the adequacy of the initial hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The JMR also indicated that the Veteran was free to submit additional evidence and/or argument, but he has submitted neither, with the exception of a letter in November 2013, which only addressed the fact that he was treated in-service for appendicitis; a fact that is clearly shown by the service treatment records.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The JMR directed the Board to in essence consider whether this VA examination was adequate or whether another VA examination was required to address the issue of whether the Veteran's gallbladder disability and colon polyps were due to the gangrene that was a residual of his appendicitis in service.  However, it is noted that the JMR did not actually direct the Board to order a new examination.  

As an initial point, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, as laid out above, there is no competent evidence even suggesting that the Veteran's gallbladder disability and/or colon polyps even might be due to the gangrene that was a residual symptom of his in-service appendicitis.  Rather, the record in this case is negative for any indication, other than the Veteran's own assertion, that either his gallbladder disability and/or his colon polyps were due to his in-service episode of gangrene.  As such, had no VA examination ever been conducted, there is little doubt that the Veteran's conclusory lay statements would be insufficient to trigger any duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  
However, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the medical opinion that was supplied was fully adequate to adjudicate this case.  The July 2006 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service medical records.  The fault, if any, that the JMR appears to have with the VA examination that is of record is that it did not explicitly state whether the Veteran's gallbladder disability and colon polyps were due to the gangrene that was part of his appendicitis in service.  However, as discussed above, a complete reading of the opinion makes it clear that the examiner was fully familiar with the Veteran's contentions, including that he believed that his gallbladder disease and colon polyps were secondary to his appendicitis with peritonitis and gangrene.  Moreover, the examiner was charged with determining whether the Veteran had any residual disability as a result of his in-service treatment.  The examination report that the examiner provided showed that he was fully apprised of the Veteran's in-service illnesses (including gangrene), of the Veteran's contentions, and of the medical question he was requested to address.  

After examining the Veteran and reviewing the claims file, the examiner essentially found no residual disability as a result of the Veteran's in-service illness.  The examiner also included a complete rationale for his conclusions which he grounded in the medical literature.  As such, the Board finds this opinion to be fully adequate. 

It is noted as well, that the JMR did not specifically find that the examination was inadequate.  Rather, the Board was instructed to consider whether it was adequate.  As discussed above, the Board does find this opinion adequate.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a gallbladder disability is denied.

Service connection for colon polyps is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


